Exhibit 99.1 B.O.S. Better Online Solutions Ltd. 20 Freiman Street Rishon Le Zion 75101 Israel NOTICE OF ANNUAL AND SPECIAL GENERAL MEETING OF SHAREHOLDERS To Be Held on December 13, 2012 To our Shareholders: You are invited to attend an Annual and Special Meeting of Shareholders of B.O.S. Better Online Solutions Ltd. (the “Company”) to be held in Israel at the Company offices, at 20 FreimanStreet,Rishon LeZion, Israelon December 13, 2012 at 16:00 P.M. local time, and thereafter as it may be adjourned from time to time (the “Meeting”) for the following purposes: 1. To re-elect four directors: Messrs. Edouard Cukierman, Joel Adler, Luis Gutierrez Roy and Ronen Zavlik to the Company’s Board of Directors (the “Board of Directors”), to serve until the next annual general meeting of shareholders and until their successors have been duly elected and qualified. 2. To approve a change in the form of compensation of our directors (excluding External Directors), so that their compensation shall be paid in Ordinary Shares instead of in cash, as described in the Proxy Statement. 3. To approve: (i) a grant to Telegraph Hill Capital FundI, LLC (“THCap”) of warrants to purchase 14,400 Ordinary Shares for a term of 3 years, and (ii) payment to THCap for business development services, all as described in the Proxy Statement. Mr. Gutierrez Roy, who is a director of the Company, may be deemed to have shared voting and dispositive power with respect to Ordinary Shares held by THCap. 4. To approve an amendment to the Active Chairman Agreement between the Company and Mr. Edouard Cukierman, the Company’s Chairman of the Board, so that payment for Active Chairman services shall be made in Ordinary Shares instead of in cash, as more fully described in the proxy statement. 5. To approve an extension to the Company’s 2003 Israeli Stock Option Plan, as described in the Proxy Statement. 6. To reappoint Kost, Forer, Gabbay, and Kasierer, a member of Ernst & Young International Ltd., as the Company's Independent Auditors for the year ending December 31, 2012 and for such additional period until the next annual general meeting of shareholders. 7. To approve a reverse split of the Company’s Ordinary Shares, such that every four Ordinary Shares, NIS 20.00 nominal value each, will be consolidated into one Ordinary Share, of NIS 80.00 nominal value; and to amend the Company’s Articles of Association and Memorandum of Association accordingly. 8. To review the Auditor's Report and the Company's Consolidated Financial Statements for the fiscal year ended December 31, 2011. 9. To transact such other business as may properly come before the Meeting or any adjournments thereof. The Board of Directors has fixed the close of business on November 5, 2012 as the date for determining the holders of record of Ordinary Shares entitled to notice of and to vote at the Meeting and any adjournments thereof. Proposals 1 to 6 are ordinary resolutions, which require the affirmative vote of a majority of the Ordinary Shares of the Company voted in person or by proxy at the Meeting on the matter presented for passage. The votes of all shareholders voting on the matter will be counted. Proposal 7 is a special resolution which requires the affirmative vote of the holders of 75% of the Ordinary Shares present, or represented, and voting thereon at the Meeting. The votes of all shareholders voting on the matter will be counted. The review of our audited Consolidated Financial Statements for the fiscal year ended December 31, 2011 described in Proposal 8 does not involve a vote of our shareholders. Further details of these matters to be considered at the Annual and Special General Meeting are contained in the attached Proxy Statement. Copies of the resolutions to be adopted at the Annual Meeting will be available to any shareholder entitled to vote at the meeting for review at the Company’s offices during regular business hours. The Company’s Financial Statements for the year ended December 31, 2011 were included in the Company's Annual Report on Form 20-F, filed with the US Securities and Exchange Commission (the “SEC”) on April 30, 2012 and appear on the SEC's website at www.sec.gov. The Board of Directors believes that the shareholders of the Company should be represented as fully as possible at the Meeting and encourages your attendance. Whether or not you plan to be present kindly complete, date and sign the enclosed proxy card exactly as your name appears on the envelope containing this Notice of Annual and Special General Meetingand mail it promptly so that your votes can be recorded. No postage is required if mailed in the United States. Return of your proxy does not deprive you of your right to attend the Meeting, to revoke the proxy or to vote your shares in person. All proxy instruments and powers of attorney must be delivered to the Company no later than 48 hours prior to the Meeting. The Company’s Proxy Statement is furnished herewith. Joint holders of Ordinary Shares should take note that, pursuant to Article 14.13 of the Articles of Association of the Company, the vote of the senior of joint holders of any share who tenders a vote, whether in person or by proxy, will be accepted to the exclusion of the vote(s) of the other joint holder(s) of the share, and for this purpose seniority will be determined by the order in which the names stand in the shareholders’ register. By Order of the Board of Directors, Edouard Cukierman Chairman of the Board of Directors 2 YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE DATE AND SIGN THE PROXY CARD AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE FOR WHICH NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES.YOU CAN LATER REVOKE YOUR PROXY, ATTEND THE MEETING AND VOTE YOUR SHARES IN PERSON. ALL PROXY INSTRUMENTS AND POWERS OF ATTORNEY MUST BE DELIVERED TO THE COMPANY NO LATER THAN 48 HOURS PRIOR TO THE MEETING. 3 B.O.S. Better Online Solutions Ltd. 20 Freiman Street Rishon Le Zion 75101 Israel ANNUAL AND SPECIAL GENERAL MEETING OF SHAREHOLDERS To be held on December 13, 2012 PROXY STATEMENT This Proxy Statement is furnished to the holders of Ordinary Shares, NIS 20.00 nominal value (the “Ordinary Shares”), of B.O.S. Better Online Solutions Ltd. (“BOS” or the “Company”) in connection with the solicitation of proxies to be voted at the Annual and Special General Meeting of Shareholders of the Company (the “Meeting”) to be held in Israel at the Company’s offices at 20 FreimanStreet,Rishon LeZion, Israelon December 13, 2012 at 16:00 P.M. local time, and thereafter as it may be adjourned from time to time. At the Meeting, shareholders of the Company will be asked to vote upon the following matters: 1. To re-elect four directors: Messrs. Edouard Cukierman, Joel Adler, Luis Gutierrez Roy and Ronen Zavlik to the Company’s Board of Directors (the “Board of Directors”), to serve until the next annual general meeting of shareholders and until their successors have been duly elected and qualified. 2. To approve a change in the form of compensation of our directors (excluding External Directors), so that their compensation shall be paid in Ordinary Shares instead of in cash, as described in the Proxy Statement. 3. To approve: (i) a grant to Telegraph Hill Capital FundI, LLC (“THCap”) of warrants to purchase 14,400 Ordinary Shares for a term of 3 years, and (ii) payment to THCap for business development services, all as described in the Proxy Statement. Mr. Gutierrez Roy, who is a director of the Company, may be deemed to have shared voting and dispositive power with respect to Ordinary Shares held by THCap. 4. To approve an amendment to the Active Chairman Agreement between the Company and Mr. Edouard Cukierman, the Company’s Chairman of the Board, so that payment for Active Chairman services shall be made in Ordinary Shares instead of in cash, as more fully described in the proxy statement. 5. To approve an extension to the Company’s 2003 Israeli Stock Option Plan, as described in the Proxy Statement. 6. To reappoint Kost, Forer, Gabbay, and Kasierer, a member of Ernst & Young International Ltd., as the Company's Independent Auditors for the year ending December 31, 2012 and for such additional period until the next annual general meeting of shareholders. 4 7. To approve a reverse split of the Company’s Ordinary Shares, such that every four Ordinary Shares, NIS 20.00 nominal value each, will be consolidated into one Ordinary Share, of NIS 80.00 nominal value; and to amend the Company’s Articles of Association and Memorandum of Association accordingly. 8. To review the Auditor's Report and the Company's Consolidated Financial Statements for the fiscal year ended December 31, 2011. 9. To transact such other business as may properly come before the Meeting or any adjournments thereof. A proxy card for use at the Meeting and a return envelope for the proxy card are enclosed. By signing the proxy card, shareholders may vote their shares at the Meeting whether or not they attend. Upon the receipt of a properly signed and dated proxy card in the form enclosed, the shares represented thereby shall be voted in accordance with the instructions of the shareholder indicated thereon, or, if no direction is indicated, then in accordance with the recommendations of the Board of Directors.The Company knows of no other matters to be submitted at the Meeting other than as specified in the Notice of Annual and Special General Meeting of Shareholders enclosed with this Proxy Statement. Shares represented by executed and unrevoked proxies will be voted. On all matters considered at the Meeting, abstentions and broker non-votes will not be treated as either a vote “for” or “against” the matter, although they will be counted to determine if a quorum is present. The proxy solicited hereby may be revoked at any time prior to its exercise, by the substitution with a new proxy bearing a later date or by a request for the return of the proxy at the Meeting. All proxy instruments and powers of attorney must be delivered to the Company no later than 48 hours prior to the Meeting. The Company expects to mail this Proxy Statement and the enclosed form of proxy card to shareholders on or about November 6, 2012. All expenses of this solicitation will be borne by the Company. In addition to the solicitation of proxies by mail, directors, officers and employees of the Company, without receiving additional compensation therefore, may solicit proxies by telephone, facsimile, in person or by other means. Brokerage firms, nominees, fiduciaries and other custodians have been requested to forward proxy solicitation materials to the beneficial owners of shares of the Company held of record by such persons, and the Company will reimburse such brokerage firms, nominees, fiduciaries and other custodians for reasonable out-of-pocket expenses incurred by them in connection therewith. Shareholders Entitled to Vote. Only holders of record of Ordinary Shares at the close of business on November 5, 2012 are entitled to notice of and to vote at the Meeting. The Company had 4,472,298 Ordinary Shares issued and outstanding on October 26, 2012, each of which is entitled to one vote on each matter to be voted on at the Meeting. The Articles of Association of the Company do not provide for cumulative voting for the election of the directors or for any other purpose. The presence, in person or by proxy, of at least two shareholders holding at least 33⅓%of the voting rights, will constitute a quorum at the Meeting. If within one-half of an hour from the time appointed for the Meeting a quorum is not present, the Meeting will be adjourned to the same day in the next week, at the same time and place, or to such day and at such other time and place as the Chairman of the Meeting may determine with the consent of a majority of the voting power present at the meeting, in person or by proxy, and voting on the question of adjournment. 5 Votes Required. Proposals 1 to 6 are ordinary resolutions, which require the affirmative vote of a majority of the Ordinary Shares of the Company voted in person or by proxy at the Meeting on the matter presented for passage. The votes of all shareholders voting on the matter will be counted. Proposal 7 is a special resolution which requires the affirmative vote of the holders of 75% of the Ordinary Shares present, or represented, and voting thereon at the Meeting. The votes of all shareholders voting on the matter will be counted. The review of our audited Consolidated Financial Statements for the fiscal year ended December 31, 2011 described in Proposal 8 does not involve a vote of our shareholders. I.PRINCIPAL SHAREHOLDERS The following table sets forth, as of October 26, 2012, to the best of the Company’s knowledge, information as to each person known to the Company to be the beneficial owner of more than five percent (5%) of the Company’s outstanding Ordinary Shares. Except where indicated, to the best of the Company’s knowledge based on information provided by the owners, the beneficial owners of the shares listed below have sole investment and voting power with respect to those shares. Applicable percentage ownership in the following table is based on 4,472,298 shares outstanding as of October 26, 2012. The shareholders’ holdings reflect their voting rights. The Company’smajor shareholders do not have different voting rights than other shareholders, with respect to their shares. Shares Beneficially Owned Name and Address Outstanding Shares Warrant Shares(2) Total Shares Percent Catalyst (1) 3 Daniel Frisch Street, Tel-Aviv 64731, Israel % SITA S.A. (3) 27, RTE DE GY1252 Meinier, Geneva, Switzerland 17. 24 % Bellite Pty Limited (4) 7 Beresford Road, Rose Bay 2029, NSW, Australia % Dimex Systems (1988) Ltd. (5) 3 Tvuot Ha’aretz Street, Tel Aviv 69546, Israel % Telegraph Hill Capital Fund I, LLC (6) % 6 Represents shares held by Catalyst Investments L.P. and by Catalyst Private Equity Partners (Israel) II L.P. Catalyst Investments II, L.P. is the general partner of Catalyst Private Equity Partners (Israel) II L.P. Mr. Edouard Cukierman may be deemed to have sole voting and dispositive power with respect to shares held by Catalyst Investments L.P. and Catalyst Private Equity Partners (Israel) II L.P. Mr. Cukierman disclaims beneficial ownership in such shares, except to the extent of his proportionate interest in them as an indirect shareholder in Catalyst Investments L.P. and in Catalyst Investments II, L.P. Represents shares issuable upon exercise of warrants that may be exercised within 60 days following the date of this Proxy Statement. Mr. Gérard Limat may be deemed to have sole voting and dispositive power with respect to the shares held by SITA SA. Mr. Les Szekely may be deemed to have sole voting and dispositive power with respect to the shares held by Bellite Pty Limited. Ms. Gabriela Jacobs may be deemed to have sole voting and dispositive power with respect to the shares held by Dimex Systems. Messrs. Luis Gutierrez Roy and Clarence Wesley may be deemed to have shared voting and dispositive power with respect to the shares held by Telegraph Hill Capital Fund I, LLC. II. RESOLUTIONS 1. ELECTION OF DIRECTORS At the Meeting, the shareholders are requested to re-elect a slate of four directors to serve on the Board of Directors. Messrs. Edouard Cukierman, Joel Adler, Luis Gutierrez Roy and Ronen Zavlikwill be nominated for reelection. These directors, who are not external directors, are elected at the annual general meeting of shareholders to serve until the next annual general meeting of shareholders and until their respective successors are duly elected and qualified. 7 All of the Company’s directors, except for Mr. Edouard Cukierman, are independent directors in accordance with NASDAQ Listing Rules. Pursuant to the Company’s Articles of Association, the number of directors in the Company (including external directors) shall be determined from time to time by the annual general meeting, provided that it shall neither be less than four nor more than eleven. The Companies Law provides that a nominee for a position of a director shall have declared to the Company that he or she complies with the qualifications prescribed by the Companies Law for appointment as a director. All of the proposed nominees have declared to the Company that they comply with such qualifications. On October 25, 2012, the Independent Committee of the Company, as well as the Board of Directors, recommended the re-election of the proposed nominees. The four nominees named in this Proposal 1, if elected, shall each hold office until the next annual general meeting of shareholders and until their respective successors are duly elected and qualified, unless any office is vacated earlier. The Company is unaware of any reason why any nominee, if elected, should be unable to serve as a director. All nominees listed below have advised the Board of Directors that they intend to serve as directors if elected. Nominees for the Board of Directors Certain information concerning the nominees: Name Age Position Mr. Edouard Cukierman (1) 47 Chairman of the Board of Directors Mr. Joel Adler (2) 58 Director Mr. Ronen Zavlik(3) 51 Director Mr. Luis Gutierrez Roy (4) 42 Director (1) Mr. Edouard Cukierman holds 4,334 ordinary shares directly, 1,285 ordinary shares through a wholly owned company, E.D.IEuropean Development and Investments Ltd. and an additional 2,520 ordinary shares through Cukierman & Co. Investment House that is indirectly controlled by Mr. Cukierman.Does not include shares as to which Mr. Cukierman may be deemed to share beneficial ownership (see "Principal Shareholders" above.) In addition, Mr. Edouard Cukierman holds options to purchase 169,440 Ordinary Shares,which he received pursuant to his Active Chairman Agreement (2) Brada Investments Limited is discretionary trust, of which Mr. Joel Adler, a director of the Company, is one of the beneficiaries. Brada Investments Limited holds 28,185 Ordinary Shares. Mr. Joel Adler holds 4,300 options, which he received as a director. (3) Mr. Zavlik holds 2,800 options to purchase the Company’s Ordinary Shares, which he received as a director. (4) Telegraph Hill Capital Fund I, LLC is a Delaware company, of which Mr. Luis Gutierrez Roy is a managing director, holds 257,362 Ordinary Shares,and warrants to purchase 61,539 Ordinary Shares.Mr. Gutierrez Roy may be deemed to have shared voting and dispositive power with respect to the Ordinary Shares beneficially owned by Telegraph Hill Capital Fund I, LLC. 8 Mr. Edouard Cukiermanhas been a director of the Company since May 2003 and Chairman of the Company since June 2003. He is the founder of Cukierman & Co. Investment House Ltd. (CIH) and Catalyst Fund. Since its establishment in 1993, CIH realized more than ˆ 3.5 billion of corporate finance transactions. Prior to managing Catalyst in 2000, he was the President and CEO of the Astra Technological Investments, a Venture Capital Fund established in 1993, which was the first Israeli company to go public in Continental Europe. He is the Founder of the Go4Europe yearly conference. He is a board member of Lamina Technologies in Switzerland, Dorimedia and Harmon.ie in Israel. Edouard Cukierman is the Chairman of the European Committee of the High Tech Industry Association (HTIA) since May 2011. He is as well the President of the Israeli desk of the Foundation France Israel. Mr. Cukierman is a board member of “Alliance Israelite Universelle en Israel” and a board member of Sar-El Association.In the past, Mr. Cukierman was the President of the Supervisory Board of Citec Environment SA and Services in Paris. He was a Board member of Orex, MTI Wireless and other portfolio companies of Catalyst and served as a Board member of Otto Capital, a Singapore based VC fund. Mr. Cukierman serves as reserve officer in the Crisis & Hostage Negotiation Team and he is an officer (reserve) of the Spokesman Unit. Mr. He holds an MBA from INSEAD, Fontainebleau, France and a B.Sc. from the Technion - Israel Institute of Technology. Mr. Joel Adlerhas been a director of the Company since June 2005. Mr. Adler is a partner in Mishcon de Reya a leading law firm in London. He specializes in mergers & acquisitions and corporate finance work, in particular international corporate transactions. Mr. Adler advises a number of major Israel based companies on their business activities in the UK and Europe and on IPO of foreign companies on the London Stock Exchange (AIM).Mr. Adler joined Mishcon de Reya as a partner in 2006, from the London law firm of Speechly Bircham, where he was a partner from 1999. Previously, Mr. Adler was head of the corporate department of Rakisons (now part of U.S. law firm Steptoe & Johnson). He gained his experience with other leading law firms in London Herbert Oppenheimer Nathan & Vandyck (now Denton Wilde Sapte) and DJ Freeman. He is a member of the Israeli Bar and worked for the well-known Israeli law firm Caspi & Co. for two years. Mr. Adler holds a Law degree from Bar Ilan University in Israel, and an LLM from London University. He was born and educated in Vienna. Mr. Ronen Zavlikhas been a director of the Company since May 2003. He is a partner in the CPA firm of Grinberg-Zavlik, which he founded in 1987. His firm provides a wide range of audit, tax consultancy and CFO services to a wide variety of companies. Mr. Zavlik provides internal auditing services to a number of large companies whose shares are traded on the Tel-Aviv Stock Exchange, Mr.Zavlik holds a B.A. in Accountancy and Business Management from the College of Management in Tel-Aviv. Mr. Zavlik holds an accounting license in Israel, is a certified internal auditor in the United States and a member of the Institute of Certified Public Accountants in Israel. Mr. Luis Gutierrez Royhas been a director of the Company since October 2010. Mr. Gutierrez Roy has been a managing partner at Telegraph Hill Capital Fund I, LLC since 2008. He was a managing director of Corporate Finance and co-head of the Technology, Media and Telecom Group at Ernst & Young (E&Y) in Spain from 2001 to 2008. Prior to E&Y, he led the Corporate Value Consulting practice at PricewaterhouseCoopers (PwC) in its Barcelona office from 1999 to 2001. Prior to joining PwC Spain, he worked for PwC and Houlihan Valuation Advisors in San Francisco from 1996 to 1999, and the Barcelona Stock Exchange, where he started his professional career in 1993. Mr. Gutierrez Roy has advised companies in cross-border transactions in Europe, the United States, Asia and Latin America. Mr. Gutierrez Roy holds a B.Sc. in Business Administration from the University of Barcelona, and an MBA from the University of San Francisco. 9 Compensation of Directors and Officers The following table presents the total compensation paid to or accrued on behalf of all of our directors and officers as a group for the year ended December 31, 2011: Salaries, Directors' fees, Service fees, Commissions and Bonus (1) Pension, Retirement and Similar benefits All directors and officers as a group (then 12 persons) $ $ Includes consulting and other fees paid to CIH, of which Mr. Edouard Cukierman, the Company’s Chairman, is (indirectly) a controlling shareholder, and stock based compensation in the amount of $223,000. Such remuneration does not include amounts expended by the Company for expenses, including business association dues and expenses reimbursed to said officers, and other fringe benefits commonly reimbursed or paid, as the case may be. At the Meeting, the Board of Directors proposes that the following resolution be adopted: “RESOLVED, to re-elect the following four persons to serve as members of the Board of Directors of the Company, until the next Annual General Meeting of Shareholders and until their successors have been duly elected and qualified: Edouard Cukierman, Joel Adler,Luis Gutierrez Roy, and Ronen Zavlik.” Upon the receipt of a properly signed and dated proxy card and unless otherwise instructed in the proxy card, the persons named in the enclosed proxy will vote the shares represented thereby FOR the above-mentioned proposal. Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 2. APPROVAL OF A CHANGE IN THE FORM OF COMPENSATION TO DIRECTORS The Company’s Audit Committee and Board of Directors have approved and ratified a change in the form of compensation for directors, such that compensation shall be paid in Ordinary Shares instead of in cash. The change shall apply to all the directors, excluding: (1) external directors of the Company; (2) directors who are also officers of the Company; and (3) Mr. Edouard Cukierman, the Chairman of the Board, who has signed with the Company a separate Active Chairman Agreement (see Proposal 4 below for further details). The current compensation consists of an annual fee of NIS 26,140 and a meeting attendance fee of NIS 1,353. The directors are entitled to 60% of the attendance fee for a Board meeting held via teleconference and to 50% of such fee for a meeting held without convening (in accordance with section 103 of the Israeli Companies Law.) Such compensation is linked to Israeli CPI index since October 2011. 10 Payment in the Company’s Ordinary Shares shall be made according to the following terms: · Payment once a year, at the end of each calendar year. · The price per share used for the share consideration calculation will be equal to the weighted average closing price of the Ordinary Shares on the applicable stock market on the 20 trading days ending on December 31st of the applicable year. · Payment in Ordinary Shares shall apply for compensation due commencing July 1, 2012 onwards. In addition to the fees, all of the first-time elected directors receive 1,500 options to purchase the Company’s Ordinary Shares and if applicable, an additional amount of 1,500 options to purchase the Company’s Ordinary Shares on the third anniversary of their service as directors of the Company. The exercise price of these options is equal to the average closing price of the shares on the Nasdaq Global Market on the 20 trading days preceding the appointment of the director. The options vest and become exercisable in three equal parts over a period of three years. Under the Israeli Companies Law, the adoption of this proposed resolution requires the approvals of the Audit Committee, Board of Directors and Shareholders, in that order.Our Audit Committee and Board of Directors have approved the change in the form of compensation described above. If the proposed resolution is not approved, then the Directors will continue to be paid in cash, as was resolved by the shareholders in the previous Annual General Meeting on December 20, 2011. At the Meeting, the Board of Directors proposes that the following resolution be adopted: “RESOLVED, to approve a change in the form of compensation paid to directors, now and in the future (other than external directors, directors who are also officers of the Company and the current Chairman of the Board), such that payment shall be made in Ordinary Shares instead of in cash, in the manner described in the Proxy Statement.” Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 3. Grant of Warrants to Telegraph Hill Capital Fund I, LLC In September 2009, the Company entered into an Advisory Agreement with Telegraph Hill Capital Fund I, LLC (“THCap”), pursuant to which THCap was to provide the Company with non-exclusive private financing and business consulting services. In consideration, the Company issued to THCap warrants to purchase 14,400 ordinary shares at an exercise price of $2.75 per share. These warrants have expired on August 31, 2012. 11 In November 2009, the Company entered into an amendment to the Advisory Agreement with THCap, pursuant to which THCap shall be paid a success fee of 5% of the revenues generated to the Company from the sale of the Company products to business partners introduced by THCap. On October 5, 2010, the Company entered into a share purchase agreement with THCap for the issuance of an aggregate of 96,362 Ordinary Shares at a price per share of $3.11, or approximately $300,000 in total.Pursuant to this agreement, Mr. Luis Gutierrez Roy was appointed to the Board of Directors. Mr. Luis Gutierrez Roy is the managing partner of THCap and may be deemed to have shared voting and dispositive power with respect to Ordinary Shares held by THCap. In March 2012, the Company’s Audit Committee and Board of Directors approved an additional grant to THCap of warrants to purchase 14,400 Ordinary Shares. The grant is subject to the shareholders’ approval. The warrants' exercise price will be equal to the weighted average of the closing prices of the Company’s Ordinary Shares on the Nasdaq Capital Market, during the twenty-day period preceding the date of the shareholders' Meeting. The warrants will be exercisable for 3 years from their issuance date. On October 25, 2012, the Company’s Audit Committee and Board of Directors approved an additional amendment to the Advisory Agreement with THCap, subject to the shareholders’ approval pursuant to which THCap will be paid a retainer for business development services that it provides for the Company. The retainer will be in an amount of $3,650 per month, and will be paid in the Company’s Ordinary Shares as follows: · Payment will be made once a year, at the end of each calendar year. · The price per share used for the share consideration calculation will be equal to the weighted average closing price of the Ordinary Shares on the applicable stock market on the 20 trading days ending on December 31st of the applicable year. At the Meeting, the Board of Directors will propose that the following resolution be adopted: “RESOLVED,to approve: (i)a grant to Telegraph Hill Capital of warrants to purchase 14,400 of the Company’s Ordinary Shares, and (ii) an amendment to Telegraph Hill Capital’s Advisory Agreement with the Company, providing payment in Ordinary Shares for business development services, as described in the Proxy Statement.” Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 4. AMENDMENT OF ACTIVE CHAIRMAN AGREEMENT On May 24, 2011, the Company entered into an Active Chairman Agreement with Edouard Cukierman, pursuant to which in consideration for Mr. Cukierman’s services as the Company’s Active Chairman in the years 2011-2014, he shall be granted options to purchase 89,440 Ordinary Shares, and be paid a monthly cash payment of $5,000 (Five Thousand Dollars), plus VAT at the prevailing rate. This Active Chairman Agreement was approved by the shareholders in the Annual General Meeting on December 20, 2011. 12 At the Company's request, the Chairman has agreed that the monthly payment of $5,000 shall be paid in Ordinary Shares instead of in cash. The proposed terms for payment in Ordinary Shares are as follows: · Payment will be made once a year, at the end of each calendar year. · The price per share used for the share consideration calculation will be equal to the weighted average closing price of the Ordinary Shares on the applicable stock market on the 20 trading days ending on December 31st of the applicable year. · Payment in Ordinary Shares shall apply for compensation due commencing July 1, 2012 onwards. If the proposed resolution is not approved, then the Chairman will continue to be paid in cash. Fees in respect of the period up to December 13th, 2012, shall be paid retroactively in cash. Pursuant to the Israeli Companies Law, the proposed amendment to the Active Chairman Agreement was approved by the Company’s Audit Committee prior to the approval by the Company’s Board of Directors. At the Meeting, the Board of Directors will propose that the following resolution be adopted: “RESOLVED,to approvean amendment to the Active Chairman Agreement between the Company and Mr. Edouard Cukierman, the Company’s Chairman of the Board, to provide for payment of monthly fees in Ordinary Shares, as described in the Proxy Statement.” Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 5. AMENDMENT TO THE 2(EXTENSION OF TERM UNTIL MAY 31, 2023) Under the 2003 Israeli Stock Option Plan (the “Plan”),approved by the Company’s shareholders on May 22, 2003, employees, directors, consultants and service providers of the Company or its subsidiaries may be offered an opportunity to acquire Ordinary Shares of the Company. The Plan’s original ten-year term expires on May 22, 2013. The Board of Directors believes that the extension of the term of the Plan until May 31, 2023 is in the best interests of the shareholders. The proposed extension doesnotaffect the terms of any options previously granted by the Company. The complete text of the Plan, as amended, is attached to this Proxy Statement as Exhibit A. 13 At the Meeting, the Board of Directors will propose that the following resolution be adopted: “RESOLVED, to approvean extension to the Company’s 2003 Israeli Stock Option Plan, by an additional ten (10) years’ period, until May 31, 2023, and to amend the Plan accordingly”. Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 6. REAPPOINTMENT OF INDEPENDENT AUDITORS The Board of Directors recommends that the shareholders reappoint Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young International Ltd., as the independent auditors of the Company for the year ending December 31, 2012, and for such additional period, until the next annual general meeting of shareholders. Kost, Forer, Gabbay & Kasierer have served as the Company’s independent auditors since the first quarter of 2002. The table below summarizes the audit and other fees paid and accrued by the Company and its consolidated subsidiaries to Kost Forer Gabbay & Kasierer during each of 2010 and 2011: Year Ended December 31, 2011 Year Ended December 31, 2010 Amount Percentage Amount Percentage Audit Fees $ 88
